Case 4:18-cr-OO457 Document 22 Filed on 02/20/19 in TXSD Page 1 of 17

TI'IE UNI'I`ED S'I`ATES DISTRICT C()URT
SOU'I`HERN DISTRICT OF TEXAS
HOUSTON DIVISlON

UNITED STATES ()F AMERICA §
§

VS. § CRIMINAL NO 4:18-cr-00457
§

JAMES ROBERT TUMLINSON §

DEFENDANT JAMES ROBERT TUMLINSON’S OPP()SED MOTION T() SUPPRESS
WITH INCORPORATEQ MEMORANDUM OF LAW IN SUPPORT

NOW COMES DEFENDANT JAMES ROBERT TUMLINSON, by and through his
undersigned attorney, and files this Motion to Suppress With Incorporated Memorandum of Law
in Support, and Would show this Honorable Court as follows:

I
STATEMENT OF FACTS
1. On February 28, 2018, San Jacinto County Sheriff’ s Office executed the first search and
arrest Warrant (Continuous Sexual Abuse of a Child) at Shepherd, Texas, San Jacinto County
77331 (See App. A.)l The Warrant had been procured by Sgt. Tim Kean With the San Jacinto
County Sheriff s Oflice (SJCOSO), after he learned that MV] made an outcry of sexual abuse to
her mother, Amanda Crocker. ln order to obtain the warrant, Sgt. Tim Kean executed an
affidavit (See App. B.)2 In his affidavit, Sgt. Tim Kean alleged the following:

Said property constitutes evidence that the offense described in Paragraph 4, beloW, Was

committed Continuous Sexual Abuse of a Child, Texas Penal Code Chapter 22.01 and

that said suspected party committed the offense described

4. Affiant has probable cause for said belief by reason of the following facts

Case 4:18-cr-OO457 Document 22 Filed on 02/20/19 in TXSD Page 2 of 17

and circumstances: On 2/23/2018 Arnanda Crocker, 1993 reported her child MVI,
a 7-year old White female, had made an outcry of sexual abuse. This report was
made to the San Jacinto County Sheriff’ s Office (SJCOSO) and to Child
Protective Services (CPS) at the Sheriff`s Office at Coldspring, Texas, San Jacinto
County. investigator Tackett of CPS and Sheriff" s Office Detectives conducted an
investigation and forensic interview of the outcry made by MV]. MVl stated she
visits with her biological father James Tumlinson, 1991 and her brother MVQ, a 6
year old white male, in an RV type trailer parked in the yard of the residence at
Shepherd, Texas.

MV 1 said James Tumlinson’s parents Patrick and Cassandra Tumlinson live in
what she calls the “big house’, which is the brown wood frame house located at
this address An adopted child named first initial “A” last initial “unknown”
(A.U.) lives in the brown house With James Tumlinson’s parents A neighbor’s
children named first initial “N” last initial “unknown” (N.U.) and first initial “D’”
last initial “unknown” (D.U.) also spend a lot of time staying with A.U. at the “big
house”.

MVI made several comments during the forensic interview which Were very
alarming and due to my training and experience in child abuse, were red flags of
possible sexual assault offenses occurring Arnanda, MVI’S mother was first
alarmed when MVI and MVZ both refused to go over to .lames’s place to visit

and play, this Was very unusual.

 

1 A copy of the first warrant is attached to this motion at appendix A.
2 A copy of Sgt. Tim Kean’s affidavit is attached to this motion at appendix B.
2

Case 4:18-cr-OO457 Document 22 Filed on O2/20/19 in TXSD Page 3 of 17

ln the Words of MVl, she said, “MVZ’s too scared to tell you but I’m not. Bobby
(James) told MV 2 to “suck it”, and made him do it”.

MVl was asked if she knew why she was at the forensic interview today. She
said, “Because daddy did something wrong”. She stated her dad (.lames) takes all
her clothes off including her tights, panties, and shirt. He just pulls out his penis
and puts it in her front hole and it hurts. She said he does it to her on the couch
and also when he is done he pees in her mouth. She said, “I can taste it hot and
cold”.

l\/[Vl also says daddy puts his bad spot in in her butt and it hurt. MVl made
detailed descriptions of anal sex, oral sex, and vaginal sex which has occurred on
a regular basis for several months . . possibly years, the child could not remember.
l\/lVl describes in detail how James “hurnped MVZ” and she saw “gray pus come
from his penis”. These assaults have occurred inside the “big house” and inside
J ames trailer on the property.

MVI said that assaults have occurred inside a silver vehicle that a friend of James
knows who identified as Cody Franklin, 1989. Cody participated by being a
willing spectator as he watched James climb into the back seat and force MVl to
straddle him by spreading her legs and having sex with her. MVl demonstrated
this by showing us the position he forced her into in this encounter. lt is my true
belief the evidence show that multiple sexual offense occurred and the person
named upon this warrant committed them.

The warrant was executed by Sgt. Tim Keans and others. According to the SJCOSO

Case 4:18-cr-OO457 Document 22 Filed on O2/20/19 in TXSD Page 4 of 17

incident report: entry was made; the officers entered and James Robert Tumlinson, 1991 Was
secured without incident; during the execution of the search warrant Sgt. Tim Keans located
three different cellular telephone devices inside the residence: One Samsung Galaxy cell phone
grey in color Serial# GPSAS920CB lMEI# 990005858260301 recovered in the kitchen of
Suspect James Turnlinson during execution of search warrant One Samsung Galaxy 83 cell
phone white in color SKU# SCH1535RWB IMEI# 990002100257060 recovered in the bedroom
of Suspect James Turnlinson during execution of search Warrant. One Kyocera cell phone black
in color SKU# KYOEGS]()N lMEI# 990006133599281 recovered in the bedroom of Suspect
.l ames Tumlinson during execution of search warrant Other devices include one San Disk Ultra
USB 3.0 120gb Thumb Drive Serial# BP170625711V black in color, one San Disk Ultra 3.0
32gb Thumb Drive Serial# BM160225264V black in color, San Disk SD Card 16gb
#BL1433950280D black in color, one HP Laptop Computer grew in color Serial# 5CD3240TNT,
one Dell Laptop Computer black in color Serial#I-IJK2632 recovered in the dining room of
Suspect James Tumlinson during execution of search warrant The Dell Laptop Computer black
in color Serial#HJK2632 sign on scene had the defendant’s name and was password protected.

3. Between February 28, 2018 (date of 1St search and arrest warrant) and March 7, 2018 date
of the five Complaints and Warrants of Arrest (Z“d arrest warrant) (See App. C.)3 (See App. D.)4
was filed in San Jacinto County under Docket #18-02-23-02049 L in the 258“‘ Judicial District
Court by Det. Richard Jenl<ins SJCOSO charging James Robert Tumlinson, 1991 with
Possession or Promotion of Child Porn, under Texas Penal Code 43.26 the SJCOSO upon

seizing computers and storage memory devices “discovered” that two electronic flash drives

 

3 A copy of` the five State Criminal Complaints are attached to this motion at appendix C.
4 A copy of the five State Arrest Warrants are attached to this motion at appendix D.
4

Case 4:18-cr-OO457 Document 22 Filed on O2/20/19 in TXSD Page 5 of 17

contained multiple videos of juveniles performing sex acts. The videos depicted juveniles in
more than 6 videos performing juvenile male on male oral sex_ The video websites are, !l! son
love sacks daddy dick.wmv, (usa)[boy t man-spongbob]aard_tubsc, [000826] best, [birel]l4 & 8
suck wm-in~mouth.avi, (gay) 3 preteen boys 5,10,11, Siberian mouse hd-x unknown (jbl)avi.
The files on the flash drives were characterized by date, sex acts, etc... by ages ranging from 5
years old to 17 years old, etc. The number of separate videos of this sex act numbered over 6
meeting the elements for promotion of child porn. The video’s are loaded on one SD card and
two flash drives.

4. On l\/larch 13, 2018, Sgt. Tim Kean obtained a second State search warrant (See App. ]E`..)5
to seize personal communications devices, computers and storage devices in possession of the
San Jacinto County Sheriff`s Office as a result from the February 28, 2018 warrant Described
more particularly as:

One Samsung Galaxy cell phone grey in color Serial# GPSAS920CB ll\/IEI#
990005858260301 recovered in the kitchen of Suspect James Tumlinson during
execution of search Warrant.

One Samsung Galaxy 83 cell phone white in color SKU# SCH1535RWB IMEI#
990002100257060 recovered in the bedroom of` Suspect James Tumlinson during
execution of search warrant

One Kyocera cell phone black in color SKU# KYOEGS]ON lMEI# 990006133599281
recovered in the bedroom of Suspect James Tumlinson during execution of search
Warrant.

Other devices include one San Disk Ultra USB 3_0 120gb Thumb Drive Serial#
BP170625711V black in color, one San Disk Ultra 3.0 32gb Thumb Drive Serial#
BM160225264V black in color, San Disk SD Card l6gb #BL1433950280D black in
color, one HP Laptop Computer grew in color Serial# 5CD3240TNT, one Dell Laptop

 

5 A copy of the second State search warrant is attached to this motion at appendix E.

5

Case 4:18-cr-OO457 Document 22 Filed on O2/20/19 in TXSD Page 6 of 17

Computer black in color Serial#HJK2632

S. ln order to obtain the March 13, 2018 second warrant Sgt. Tim Kean executed an

affidavit (See App. F.)6 ln his affidavit Sgt. Tim Kean alleged the following:

6. Sgt. Tim Kean copied and pasted the text from the first warrant dated February 28, 2018

into the second affidavit dated March 13, 2018 and added the following:
Based on the above information, your Affiant, Deteetive Sgt. Tim Kean was able to
obtain a search Warrant for the residence of Suspect James Tumlinson located at
Shepherd, San Jacinto County, Texas. During the execution of the search warrant your
Affiant located three different cellular telephone devices inside the residence: One
Samsung Galaxy cell phone grey in color Serial# GPSASQQOCB IMEI#
990005858260301 recovered in the kitchen of Suspect James Tumlinson during
execution of search warrant One Samsung Galaxy S3 cell phone white in color SKU#
SCHISSSRWB IMEI# 990002100257060 recovered in the bedroom of Suspect James
Tumlinson during execution of search warrant One Kyocera cell phone black in color
SKU# KYOE6810N lMEI# 990006133599281 recovered in the bedroom of Suspect
James Tumlinson during execution of search Warrant Other devices include one San Disk
Ultra USB 3.0 120gb Thumb Drive Serial# BP170625711V black in color, one San Disk
Ultra 3.0 32gb Thumb Drive Serial# BM160225264V black in color, San Disk SD Card
16gb #BL1433950280D black in color, one HP Laptop Computer grew in color Serial#
5CD3240TNT, one Dell Laptop Computer blackL in color Serial#HJK2632 recovered in

the dining room of Suspect J ames Tumlinson during execution of search warrant

 

5 A copy of` Sgt. Tim Kean`s second affidavit is attached to this motion at appendix F.
6

Case 4:18-cr-OO457 Document 22 Filed on O2/20/19 in TXSD Page 7 of 17

7. The affidavit goes on to state:

Therefore, your Affiant believes that it is probable that the contents of the devices

described, is relevant and material to the ongoing criminal investigation noted in this

affidavit Therefore, your Affiant requests that a Search Warrant be issued for the

following inforrnation:

1
2.
3.
4
5.

6.
7.

8.
9.

10.
11.

Any photographs or videos;

Any text or multimedia messages (SMS and MMS);

Any call history or call logs;

Any contact inforrnation, including but not limited to phone numbers stored on
the phone;

Documents and evidence showing the identity of ownership and identity of the
users of those described items;

Any internet history;

Any Global Positioning System (“GPS”) data that is capable of showing the
location of the subject phone at a given time;

Any emails, instant messaging, or other forms of communication capable of being
performed by each phone;

Any voicemail messages contained on the phone',

Any recordings contained on the phone; and

Any social media posts or messaging, and any images associated thereto,
including but not limited to that on, Facebook, Twitter, and lnstagram.

8. The Affiant, Sgt. Tim Kean never mentioned or stated in the affidavit that either him or

officers with SJCOSO had already reviewed the contents of the seized electronic devices

between February 28, 2018 and March 7, 2018 in Which they discovered videos depicting child

pornography

9. ln a Report of Exarnination by Greater Houston Regional Computer Forensics Laboratory

(GHRCFL) dated April 26, 2018 indicated on page 2 of 8 in a summary: (See App. G.)7

10. In a service requested dated March 19, 2018, San Jacinto County Sheriffs Office

lnvestigator (lnv.) Gary Sharpen requested the (GHRCFL) conduct a forensic examination of the

Case 4:18-cr-OO457 Document 22 Filed on O2/20/19 in TXSD Page 8 of 17

submitted evidence items. Specifically, lnv. Sharpen requested artifacts pertaining to an
investigation into the possession of child pornography The legal authority was in the form of a
State of Texas search warrant

11. Subsequent communication with lnv. Sharpen on April 5, 2018, resulted in an additional
copy of the results of the examination be provided to Federal Bureau of lnvestigation (FBI)
Special Agent (SA) Robert Gucrra in order for him to assist in the investigation ln addition, lnv.
Sharpen requested that SA Gucrra assume the role of primary investigator for this case as the San
Jacinto County Sherif`f` s Office transferred this case to the Houston Division of the FBI.

12. On April 9, 2018, lnv. Sharpen submitted additional evidence items for examination and
provided the additional legal authority required. SA Gucrra also provided legal authority in the
form of a United States District Court, Southern District of Texas Federal search Warrant,
granting SA Gucrra the authority to assume the role as lead investigator case agent for the
investigation

13. On April 12, 2018, United States Magistrate Judge Frances H. Stacy signed a federal
search warrant granting the search of all the digital media devices seized by the SJCSO in pursuit
of child exploitation material to include the possession, receipt and production of child
pornography

14. On July 6, 2018, SA Gucrra submitted an Affidavit in Support of Criminal Complaint in
which the affidavit is broken into sixteen number paragraphs (See App. H.)8 Paragraph one
indicates how SA Gucrra is employed and his training and experiences Paragraphs two - four

indicates the charges being brought against James Robert Tumlinson. Paragraphs five - seven is

 

7 A copy of page 2 Report of Examination by Greater Houston Regional Computer Forensics Laboratory (GHRCFL)
dated Apri| 26, 2018 is attached to this motion at appendix G.
8

Case 4:18-cr-OO457 Document 22 Filed on O2/20/19 in TXSD Page 9 of 17

evidence conducted by San Jacinto County Sheriff’s Office in regards to Continuous Sexual
Abuse of Child
15. Paragraph eight states:

Based on the above information, SJCSO Detective Sergeant Tim Kean applied for and
obtained a State search warrant for the residence of James Tumlison located at Shephard, Texas
on March 13, 2018, seeking evidence of criminal activity, namely Continuous Sexual Abuse of a
Child and Promotion of Child Pornography. During the execution of said search Warrant, several
items were discovered and seized by the SJCSO search team.

16. Paragraph eight contains inaccurate facts with this case. The March 13, 2018 search
warrant Was the second search Warrant issued by the State Court and Was for law enforcement to
view the contents and data stored on the electronic devices. lt was the February 28, 2018 search
warrant that SJCSO searched and seized the electronic devices listed above from James Robert
Tumlinson’s residence Furthermore, SJCSO had already viewed the contents and data stored on
the electronic devices between February 28, 2018 and March 13, 2018, prior to the second State
Search Warrant

17. Neither affidavits in the two State Warrants dated February 28, 2018 and March 13, 2018
contain any information which would establish probable cause or suggest that James Robert
Tumlinson, was in receipt and possession of child pornography or production of child
pornography J ames Robert Tumlinson was being investigated for Continuous Sexual Abuse of a
Child. Nonetheless, the Affiant represented in the March 13, 2018 affidavit that James Robert

Tumlinson had committed the offense of Promotion of Child Pornography, in violation of the

 

8 A copy of SA Guerra’s Af`tidavit in Support of Crirninal Compliant is attached to this motion at appendix l~l.
9

Case 4:18-cr-OO457 Document 22 Filed on O2/20/19 in TXSD Page 10 of 17

Texas Penal Code.
18. Mr. Tumlinson challenges the Magistrate’s conclusion that the affidavit supported a
finding of probable cause to search and arrest He also challenges the manner in which the
warrant Was executed l\/lr. Tumlinson seeks the suppression of all evidence found as a result of
the search and arrest and also the suppression of any fruits thereof, including statements made by
Mr. Tumlinson, the results of testing done on any physical evidence obtained, and any other
objects or statements or reports derived from the unlawful search.
II.

AUTHORITIES AND ARGUMENT
19. Basic to an individual’s rights under the Fourth Amendment is the principle that the
Government may not conduct a search or seizure without a warrant supported by probable cause.
The exclusionary rule guarantees this principle by prohibiting the introduction into evidence of
tangible materials seized during an illegal search. See Murray v. United Sta!es, 487 U.S. 533,
536 (1988). ln addition, a trial judge must exclude all evidence derived from exploitation of the
original constitutional violation up to the point at which the connection with the illegality
becomes “so attenuated as to dissipate the taint.” Id.; Nardone v. United States, 308 U.S. 33 8,
341 (193 9).
20. The United States Supreme Court and the United States Court of Appeals for the Fifth
Circuit have unequivocally held that a magistrate’s determination of probable cause must be
meaningful See Hlinois v. Gates, 462 U.S. 213, 239 (1983) (affidavit must provide “substantial
basis” for determining probable cause); United States v. Barringron, 806 F.2d 529, 532 (5"‘ Cir.

1986) (magistrate must have sufficient information to make determination of probable cause). ln

10

Case 4:18-cr-OO457 Document 22 Filed on O2/20/19 in TXSD Page 11 of 17

Gares, the Supreme Court set forth the standard to be applied when determining whether an
affidavit offered in support of a request for a warrant can support a meaningful determination
There, the Court held that “[s]ufficient information must be presented to the magistrate to allow
that official to determine probable cause; his action cannot be a mere ratification of the bare
conclusions of others.” Gates, 462 U.S. 213, 23 9.

21. The good faith exception to the probable cause requirement cannot be applied here See
United Srares v. Leon, 468 U.S. 897 (1984). The exception is not available to an officer who
relies on a warrant based on an affidavit so lacking in probable cause as to render belief in its
existence entirely unreasonable See United Stares v. Cherna, 184 F.3d 403, 407e08 (Sth Cir.
1999) (same). The good faith exception is also inapplicable where, as here, an officer obtains a
warrant and conducts a search based on the inadequate information he himself provides to a
magistrate See Barrr'ngton, 806 F.2d 529, 532.

22. The evidence at issue was obtained pursuant to a search warrant, so we begin by
evaluating whether the good faith exception to the exclusionary rule applies. United Srates v.
Pena-Rodriguez, 110 F.3d 1120, 1129 (5th Cir.1997). Under the good faith exception, evidence
obtained during the execution of a warrant later determined to be deficient is nonetheless
admissible if the executing officer’s reliance on the warrant was objectively reasonable and made
in good faith. United States v. Payne, 341 F.3d at 399-400 (5th Cir. 2003) (citing United Srares v.
Leon, 468 U.S. 897, 921-25, 104 S.Ct. 3405, 82 L.Ed.2d 677 (1984)).

23. We have identified four situations in which the good faith exception does not apply: (1)
when the issuing magistrate was misled by information in an affidavit that the affiant knew or

reasonably should have known was false; (2) when the issuing magistrate wholly abandoned his

ll

Case 4:18-cr-OO457 Document 22 Filed on O2/20/19 in TXSD Page 12 of 17

judicial role; (3) When the warrant affidavit is so lacking in indicia of probable cause as to render
official belief in its existence unreasonable; and (4) when the warrant is so facially deficient in
failing to particularize the place to be searched or the things to be seized that executing officers
cannot reasonably presume it to be valid. United Stares v. Woerner, 709 F.3d 527 at 533-534 (5th
Cir. 2013).

24. The Court in Woemer states the following Leon ’s guidance that “suppression of evidence
obtained pursuant to a warrant should be ordered only on a case-by-case basis and only in those
unusual cases in which exclusion Will further the purposes of the exclusionary rule.” Leon, 468
U.S. at 918, 104 S.Ct. 3405. The Woemer Court goes on to state “We note that the purpose of the
exclusionary rule-deterring future Fourth Amendment violations-would be served, in some cases,
by suppressing evidence seized pursuant to a warrant supported by evidence obtained through an
unlawful search. See Davis v_ United Stares, -- U.S. --, 131 S.Ct. 2419, 2426, 180 L.Ed.2d 285
(2011) (“The rule’s sole purpose, we have repeatedly held, is to deter future Fourth Arnendment
violations.”). For example, if the officer applying for the warrant knew or had reason to know
that the information was tainted and included it anyway without full disclosure and explanation,
then suppressing the evidence seized pursuant to the Warrant “pay[s] its way by deterring official
lawlessness.” Illinois v. Gares, 462 U.S. 213, 258, 103 S.Ct. 2317, 76 L.Ed.2d 527 (1983)
(White, J., concurring); see also United States v. McGough, 412 F.3d 1232, 1240 (11th Cir.
2005); United Srafes v. McClain, 444 F.3d 556, 565-66 (6th Cir.2005); United States v. Rer'lly, 76
F.3d 1271, 1280 (2“d Cir.1996); United States v. Wanless, 882 F.2d 1459, 1466 (9th Cir.1989);
United States v. White, 890 F.2d 1413, 1417-19 (8th Cir.1989); United States v. Thomton, 746

F.2d 39, 49 (D.C.Cir.1984). Suppression likewise might be justified if the officer responsible for

12

Case 4:18-cr-OO457 Document 22 Filed on O2/20/19 in TXSD Page 13 of 17

the illegal predicate search provided information-knowing it to be tainted, but concealing that
fact-to a second officer for use in a successive search warrant application

25. The facts before this court has the San Jacinto County Sheriff" s Office executing a search
and arrest warrant on February 28, 2018 for the crime of Continuous Sexual Abuse of a Child,
among other evidence seized was electronic and storage devices located at the residence as listed
above Subsequently, the SJCSO between February 28 and March 3, 2018 “discovered” 6 videos
on two of the flash drives that were seized on February 28. This was memorialized in five
supplemental reports dated March 6, 2018 in case number: 18-02~23~02049 (See App. l.)9. On
l\/larch 7, 2018, Detective Richard Jenkins With the SJCSO filed five criminal complaints against
J ames Robert Tumlinson, for Possession or Promotion of Child Porn, Texas Penal Code 43.26.
(See App. G.). On March 7, 2018 the judge in the 258th signed five Warrants of Arrest for James
Tumlinson for the charge of Promotion of Child Porn, Texas Penal Code 43.26 (D and executed
on the same day. lt was not until March 13, 2018 that the second State Search Warrant Was
issued for the electronic and storage devices that were seized during the first warrant so the State
could seize the items and to transfer the items to any authorized personally to perform a forensic
examination of the items and to allow the Affiant to conduct a search of those items. One of the
issues before this Court is the illegal search happened between February 28 and March 3“1 when
law enforcement already conducted a warrantless search and discovered the 6 videos on the listed
items, then subsequently requested a search warrant

26. The affidavit from the Afliant, Sgt. Tim Kean SJCSO for the second Search Warrant

dated March 13, 2018, regurgitated the facts from the first Search Warrant and just added the

 

9 A copy of the five SJCSO supplement reports are attached to this motion at appendix I.
l 3

Case 4:18-cr-OO457 Document 22 Filed on O2/20/19 in TXSD Page 14 of 17

description and location found in the residence of the electronic and storage devices seized from
said Warrant But, what is considerably noticeable is absent the facts and circumstance in
discovering the 6 videos on said items. lt’s l\/lr. Tumlinson’s position that said facts and
circumstance Would have implicated an illegal Warrantless search in violation of Mr. Turnlison’s
Fourth Amendment Rights.

27 . There were ongoing communications between Inv. Sharpen SJCSO and SA Gucrra
Houston Division of the FBI in early April 2018 regarding results of the forensic examination of
the submitted evidence On or about April 9, 2018, SA Gucrra officially assumed the role as lead
investigator for the investigation

28. On April 12, 2018, United States Magistrate Judge Frances H. Stacy signed a federal
search warrant granting the search of all the digital media devices seized by the SJCSO in the
pursuit of child exploitation material to include the possession, receipt and production of child
pornography as stated in SA Guerra’s Affidavit in Support of Crirninal Complaint paragraph 9.
29. SA Gucrra also states in paragraph 8 of his Affidavit that SJCSO Sgt. Tim Kean applied
for and obtained a State search warrant for the residence of James Tumlison on March 13, 2018,
seeking evidence of criminal activity, namely Continuous Sexual Abuse of a Child and
Promotion of Child Pornography. During the execution of said search warrant several items
were discovered and seized by the SJCSO search team.

30. We know this not to be tme, because the March 13, 2018 search warrant was the second
warrant issued and was only issued to review the contents of the seized items from February 28.
lt is Mr. Tumlinson’s position that Sgt. Tim Kean mislead SA Gucrra in believing the March 13,

2018 was the only warrant issued. Mr. Tumlinson also believes that Sgt. Tim Kean or Detective

14

Case 4:18-Cr-OO457 Document 22 Filed on O2/20/19 in TXSD Page 15 of 17

Richard Jenkins SJCSO never told SA Gucrra about the illegal warrantless search conducted on
the seized items between February 28 and March 3.

31. Here We have the SJCSO providing illegally obtained information - knowing it to be
tainted, but concealing that fact ~ to a second officer, SA Gucrra for use in a successive Federal
search warrant application

32. WHEREFORE, premises considered, Defendant prays this Honorable Court will grant an
evidentiary hearing to allow the defense to develop a record and present argument on both the
sufficiency of the affidavit in support of the warrant, as well as how the good faith exception
does not apply. l\/lr. Tumlinson further prays that after evidence and argument are heard, the
Court will suppress from use at trial any evidence derived directly or indirectly from the illegal
arrest and search of the Defendant, including any statements of Defendant; any sense impressions
perceived by police officers and government agents; any physical evidence discovered as a result
of the execution of the Search warrant and arrest of Defendant; and any evidence derived from

the execution of the search warrants on February 28, March 13, 2018 and April 12, 2018.

Respectfully submitted,

/s/ Chad W. Etheridge

CHAD W. ETl-IERIDGE
Etheridge & Bacon, PLLC

1919 Travis Street

Liberty, TX 77575

(936) 334-8300 Telephone

(936) 334-8301 Facsimile
c_etheridge@lawyer.com
Attorney for Defendant,

]AMES ROBERT TUMLINSON

15

Case 4:18-Cr-OO457 Document 22 Filed on O2/20/19 in TXSD Page 16 of 17

CERTIFICATE OF CONFERENCE
l certify that I have been unable to reach agreement with Assistant United States Attorney
Sherri Lynn Zack on Defendant’s Motion to Suppress. l sent an email on February 16, 2019 and
February 19, 2019. l also tried calling on February 19 and 20, 2019.

/s/ Chad W. Etherz`dge
Chad W. Etheridge

CERTIFICATE OF SERVICE
This is to certify that all counsel of record who are deemed to have consented to
electronic service are being served with a copy of this instrument via the USDC Southern

District’s CM/ECF system per the Local Rules on this the 20th day of Februaiy, 2019.

/s/ Chad W. Etheridge
Chad W. Etheridge

16

Case 4:18-Cr-OO457 Document 22 Filed on O2/20/19 in TXSD Page 17 of 17

A F F I D A V I T
STATE OF TEXAS §
§
COUNTY ()F LIBERTY §

BEFORB ME, the undersigned authority, on this day personally appeared Chad W.
Etheridge, who after being duly sworn, stated:

“My name is Chad W. Etheridge., and l am an attorney at ETHER]DGE & BACON, PLLC,
and l am an attorney for James Robert Tumlinson, in Criminal No. H-lS-cr-00457. 1 have read
the foregoing Opposed Defendant James Robert Tumlinson’s Motion to Suppress and affirm that
the factual assertions contained therein are true and correct.”

Wtriw‘@

Chad W. Etheridge

“Further affiant say not.”

 

SUBSCRIBED AND SWORN to before me, on this the 20th day of February, 2019.

OQ./aa/ “//lc»®}h’

Notary i)ublic in and for the State of TeXas

 

 

 

 

`\-;i§",:g»,,, T\A L. NASH
_§z" """ "“r-."~: Notarv Public, State ot Tex&s
§53\"-. W.-"v‘:’§ Comm. Expires 08-15-2022 y

9 in "- +" . . ' , __ ¢

oli$`,§}f\}?\\~ Nmary lD 131684122 My commission expires_ ig goal ;)~

 

 

 

 

17

